In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                     Filed: December 16, 2013

* * * * * * *           *     *   *   *   *   *   *
LESLIE SHIVES,                                    *       UNPUBLISHED
                                                  *
                                                  *       No. 12-330V
                Petitioner,                       *
                                                  *       Special Master Dorsey
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Reasonable Amount Requested to which
AND HUMAN SERVICES,                               *       Respondent Does Not Object.
                                                  *
                Respondent.                       *
                                                  *
*    * *   *    *   *   *     *   *   *   *   *   *

Jon Charles Abernathy, Goodin Abernathy, LLP, Indianapolis, IN, for petitioner;
Tara J. Kilfoyle, United States Dep’t of Justice, Washington, DC, for respondent.

                        ATTORNEYS’ FEES AND COSTS DECISION1

       On May 24, 2012, Leslie Shives (petitioner), filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 Petitioner asserted that the influenza vaccine he
received on November 5, 2010, caused him to suffer from torticollis with laterocollis and
cervical dystonia. Petition at ¶¶ 2, 14. On November 12, 2013, a decision awarding
compensation to petitioner based on the parties’ stipulation was entered.

      On December 13, 2013, the parties filed a Stipulation of Fact Concerning Attorneys’ Fees
and Costs. According to the stipulation, respondent does not object to a total award of attorneys’

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
 The National Vaccine Injury Compensation Program (the Program) is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C. §§ 300aa-1 to -34 (2006).
                                                      1
fees and costs in the amount of $8,505.90. In accordance with General Order #9, petitioner filed
a statement stating that he incurred no out-of-pocket expenses in pursuing her petition.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and respondent’s counsel’s
lack of objection to petitioner’s counsel’s fee request, the undersigned GRANTS petitioner’s
motion for approval and payment of attorneys’ fees and costs.

       Accordingly, an award should be made as follows:

           in the form of a check jointly payable to petitioner and the law firm of Goodin
           Abernathy, LLP, in the amount of $8,505.90.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                              s/Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                2